DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-28 in the reply filed on March 10, 2021 is acknowledged. Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The title of the invention includes “An,” which is not considered as part of the title of an invention (see MPEP 606). The following title is suggested: Ostomy Appliance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “39” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Objections
Claim 12 is objected to because of the following informalities:  “is a conical shape” should be “are a conical shape,” as the conical shape refers to the outer surface of both the first pipe section and the second pipe section.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “is a conical shape” should be “are a conical shape,” as the conical shape refers to the inner surface of both the first pipe section and the second pipe section.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-28 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Gaffney (US 2008/0154220), which does not disclose the required second adhesive 7, 17 around the inlet (see Figs. 1, 2, inlet going from aperture 5 through proximal wall 11 and I into bag 1) or the required positioning of the second adhesive when compared to the outer periphery. In Applicant’s invention, the positioning of the second adhesive helps ensure that the first adhesive does not have to be concerned with weight of the bag and can be tailored to withstand aggressive substances of the stomal output while the second adhesive is tailored shapewise to provide a suitably strong adhesive connection to the skin surface for carrying the weight of the collecting bag, practically without . 
Furthermore, while the International Search Report provided by PCT/DK2016/050334, submitted by Applicant on April 20, 2018, discloses Lavender (US 5,147,340) and Fenton (US 5,000,748) as X references, these references do not disclose the second adhesive in the position required by current claim 1, as Lavendar does not disclose the outermost periphery of sealing wafer 12 adapted to be located radially closer the stoma-receiving opening and the inlet opening than any portion of the second adhesive 19 on the proximal wall of the collecting bag and Fenton does not disclose the outermost periphery of sealing wafer 24 adapted to be located radially closer the stoma-receiving opening and the inlet opening than any portion of the second adhesive 42 on the proximal wall of the collecting bag. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to specification, drawing, and claims 12, 13.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781